

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of March 11, 2009 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time hereafter, this “Agreement”), is entered into by and between Columbia
Laboratories, Inc., a Delaware corporation having its corporate offices at 354
Eisenhower Parkway, Livingston, New Jersey 07039 (the “Company”), and James Meer
(“Executive”).


WITNESSETH:


WHEREAS, the Company wishes to employ Executive on the terms and conditions set
forth in this Agreement; and


WHEREAS, the Company and Executive desire to enter into this Agreement so the
rights, duties, benefits, and obligations of each regarding Executive’s
employment for and by the Company will be fully set forth under the terms and
conditions stated within this Agreement;


NOW THEREFORE, in consideration of the mutual promises and undertakings
hereunder, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1. Term.  The term of this Agreement shall commence on the date first written
above and continue through March 31, 2010, unless this Agreement is earlier
terminated in accordance with Section 6 or 8 hereof.  The term shall be
automatically extended without further action of either party for additional
one-year periods, unless written notice of either party’s intention not to
extend has been given to the other party hereto at least sixty (60) days prior
to the expiration of the then effective term.


2. Title; Duties.


(a)           Executive shall be the Senior Vice President, Chief Financial
Officer, and Treasurer of the Company.  Executive will perform duties
customarily associated with such position, including, but not limited to, duties
relating to the management of the financial affairs of the Company and its
affiliates, investor relations matters, and such other duties commensurate with
the job description as may be assigned to him from time to time by the chief
executive officer of the Company (the “Company CEO”).  Executive shall be
employed at the Company’s offices located in Livingston, New Jersey.  Executive
will report to the Company CEO.


(b)           Executive agrees to devote his entire business time and attention
to the performance of his duties under this Agreement.  He shall perform his
duties to the best of his ability and shall use his best efforts to further the
interests of the Company. Executive shall perform his duties and will be
required to travel as reasonably necessary to perform the services required of
him under this Agreement.  Executive represents and warrants to the Company that
he is able to enter into this Agreement and that his ability to enter into this
Agreement and to

 
1

--------------------------------------------------------------------------------

 

fully perform his duties hereunder are not limited to or restricted by any
agreements or understandings between Executive and any other person.  For the
purposes of this Agreement, the term “person” means any natural person,
corporation, partnership, limited liability partnership, limited liability
company, or any other entity of any nature. It shall not be a violation of this
Agreement for Executive to serve on corporate boards or committees (it being
agreed that in no event shall Executive serve on the board of directors or
advisory board of more than two other corporations and the acceptance of any new
directorship after the date hereof shall be subject to the approval of the
Company (which shall not be unreasonably withheld), so long as such activities
do not unreasonably interfere with the performance of Executive's
responsibilities as an employee of the Company in accordance with this
Agreement. Notwithstanding the foregoing, it is agreed and acknowledged that
Executive presently serves on advisory boards of two other corporations,


(c)           Executive will observe the reasonable rules, regulations, policies
and/or procedures which the Company may now or hereafter establish governing the
conduct of its business, except to the extent that any such rules, regulations,
policies and/or procedures may be inconsistent with the terms of this Agreement,
in which case the terms of this Agreement shall control.


3. Employment Contract.  The Company and Executive acknowledge that the terms of
his employment are set forth in this Agreement.  If Executive’s employment
terminates for any reason, Executive shall not be entitled to any payments,
benefits, damages, award or compensation other than as provided in this
Agreement, or as may otherwise be available in accordance with the Company’s
established written plans and written policies at the time of termination.


4. Compensation.


(a)           Subject to tax withholdings and deductions to cover Executive
contributions to, and payments under, applicable executive benefit and welfare
plans and programs, the Company will pay Executive an annual base compensation
of $275,000 per year to be paid in accordance with the Company’s normal payroll
practices during the term of this Agreement (“Base Salary”).  The Company’s
Board of Directors (the “Board”) or Compensation Committee of the Board (or any
committee of the Board that shall replace such committee) shall review annually
Executive’s compensation for increases during the term of this Agreement in
conjunction with the Company’s regular review of the salaries of other executive
level employees and in consultation with the Company CEO.  At such time, the
Company will consider (without any obligation to implement) upward adjustments
to Executive’s compensation under this Agreement in a manner consistent with the
Company’s practices in effect from time to time.


(b)           In addition to Base Salary, Executive also will be eligible to
receive an annual performance bonus as the Board or Compensation Committee of
the Board (or any committee of the Board that shall replace such committee)
shall, in its sole discretion, deem appropriate based upon the parameters and
criteria contained in the Company’s bonus plan and in consultation with the
Company CEO. He shall be eligible for a Target Annual Bonus of 35% of his Base
Salary as then in effect.  This bonus, if any, shall be paid to the Executive no
later than March 15 following the end of each calendar year.


(c) Executive also shall be eligible in the sole discretion of the Board or the
Compensation Committee of the Board (or any committee of the Board that shall
replace such committee) to participate in the Company’s stock option plan as is
from time to time in effect, subject to the terms and conditions of such plan.
The Executive shall receive on his first day of employment with the Company an
initial grant of 100,000 options to purchase shares of the Company’s stock which
shares are to vest at the rate of one-quarter on each of the first four
anniversaries of the grant date. The Executive shall receive on his first day of
employment with the Company an initial grant of 10,000 restricted shares of the
Company’s stock which shares are to vest upon the determination by the
Compensation Committee of the Board that the Company has obtained analyst
coverage by at least two independent or sell-side research providers to ensure
that the Company has broader market awareness.
 
 
2

--------------------------------------------------------------------------------


 
5. Benefits.


(a)           Executive and Executive’s eligible dependents shall be eligible
for all employee benefit programs (including any pension, 401(k), group life
insurance, group medical and dental, vision, and short-term and long-term
disability policies, plans, and programs) generally available to other executive
level employees of the Company during the term of this Agreement, in accordance
with the terms of those benefit plans.


(b)           Executive shall be entitled to accrue paid time off (“PTO”) during
the term of this Agreement in accordance with the Company’s standard policy and
in an amount commensurate with other executive level employees of the Company.


(c)           In accordance with the policies of the Company in effect from time
to time, Executive will be entitled to reimburse­ment for approved ordinary and
necessary business expenses incurred by him during the term of this Agreement
commensurate with other executive level employees of the Company.


6. Termination.


(a)           Death.  Executive’s employment shall terminate immediately upon
his death.


(b)           Disability.  Executive’s employment shall terminate upon Executive
having a “Disability.”  For purposes of this Agreement, “Disability” means a
determination by Company in accordance with applicable law that, as a result of
a physical or mental illness, Executive is unable to perform the essential
functions of his job with or without reasonable accommodation for a period of
six (6) months.


(c)           Termination by Company for Cause.  Upon delivery of written notice
of termination for “Cause” from Company to Executive, Executive’s employment
shall terminate.  Termination for “Cause” shall mean termination based on (i)
Executive’s failure or refusal to perform, in any material respect, his duties
faithfully and diligently in accordance with this Agreement;  (ii) gross
negligence, recklessness or malfeasance in the performance of Executive’s
duties; (iii) Executive committing any criminal act; (iv) Executive committing
any act of fraud or other material misconduct resulting or intending to result
directly or indirectly in gain or personal enrichment at the expense of Company;
(v) Executive willfully engaging in any conduct relating to the business of
Company that could reasonably be expected to have a materially detrimental
effect on the business or financial condition of the Company; (vi) misconduct
which materially discredits or damages Company, or violates Company’s policies
or procedures, after Company has notified Executive of the actions Company deems
to constitute non-compliance; (vii) Executive materially breaches his
obligations under Sections 9 and 10 below, relating to confidential information,
non-solicitation and non-competition.


Termination for Cause pursuant to subsections (i), (ii), (iv), or (v) of this
Paragraph (c) of Section 6 shall not take effect unless and until the Company
complies with the provisions of this paragraph.  Executive shall be given
written notice by the Company of its intention to terminate him for Cause,
stating in detail the particular act(s) or failure(s) to act that constitute the
grounds on which the proposed termination for Cause is based.  That written
notice shall be given to Executive within ninety (90) days of the Company’s
learning of such act(s) or failure(s) to act.  Executive shall then have thirty
(30) days after receipt of such written notice to cure such conduct, to the
extent such cure is possible.  If Executive fails to cure such conduct on or
before the end of the thirty (30) day period, Executive shall be terminated for
Cause.  If Executive’s conduct is not curable, no notice need be given by the
Company before terminating Executive for Cause.


(d)           Resignation for Good Reason.  Executive may terminate his
employment with “Good Reason” (as defined below) upon no fewer than thirty (30)
days prior written notice to the Company specifying the reason(s) for the
termination.  Upon receipt of Executive’s notice of intent to terminate his
employment for Good Reason, Company shall have a right to cure the alleged
breach or other conduct alleged by Executive to constitute Good Reason within
the thirty (30) day period.  For purposes of this Agreement, “Good Reason” shall
mean the termination by Executive of Executive’s employment with the Company and
all its affiliates and subsidiaries that are considered a single employer within
the meaning of Sections 414(b) and 414(c) of the Code which is due to (i) a
material diminution of Executive’s responsibilities, or working conditions, or
duties; (ii) a material diminution in the Executive’s base salary; (iii) a
material negative change in the terms or status of this Agreement; or (iv) a
relocation, without Executive’s consent, of the Executive’s office more than 100
miles from its location at the commencement of this Agreement; provided,
however, the Executive shall provide written notice to the Company of the
initial existence of the condition causing the change in terms or status no more
than ninety (90) days after the change in terms or status occurs and the Company
shall have thirty (30) days to resolve the issue causing the change in terms or
status.  If the Company resolves such issue, then Executive’s employment shall
not be subject to the Good Reason provisions of this Agreement as to such issue.
 
 
 
3

--------------------------------------------------------------------------------


 
(e)           Resignation Without Good Reason.  Executive may terminate his
employment without Good Reason upon no fewer than thirty (30) days prior written
notice to the Company. Without Good Reason as used in this Agreement refers to
any reason not included as a Good Reason in section 6(d).


(f)           Termination by Company Without Cause.  Executive’s employment
shall terminate thirty (30) days after written notice delivered to Executive of
Company’s termination of Executive’s employment for reason other than Death,
Disability or Cause.


7. Compensation Upon Termination (Other than a Change in Control)


(a)           If Executive’s employment is terminated by Company for Cause, by
Death or Disability, or if Executive resigns Without Good Reason, Executive
shall be entitled to receive:


(i)           the Base Salary through the date of termination;


(ii)           reimbursement for any previously unreimbursed business expenses
properly incurred and documented by Executive in accordance with Company policy
prior to the date of Executive’s termination; and


(iii)           such Employee Benefits, if any, as to which Executive may be
entitled under the employee benefit plans of the Company.


(b)           If Executive’s Employment is terminated by Company without Cause
or by Executive with Good Reason, Executive shall be entitled to:


(i)           the Base Salary through the date of termination;

 
    (ii)           reimbursement for any previously unreimbursed business
expenses properly incurred and documented by Executive in accordance with
Company policy prior to the date of Executive’s termination;


(iii) receive a lump sum payment within sixty (60) days following Executive’s
termination of employment equal to (1) one times Executive’s Annual Base Salary
at the rate immediately in effect before Executive’s Termination Date; and (2)
the greater of (A) the cash bonus paid to Executive in the preceding year
pursuant to the Company’s bonus plan or (B) the Executive’s target bonus in
effect at the time of the termination.


    (iv)           if Executive elects to continue medical, dental, and vision
coverage under the health care continuation provisions of COBRA, Company shall
reimburse Executive for the related premium cost for employee and dependent
coverage for a period of twelve (12) months following Executive’s date of
termination of employment.


(c)           If Executive’s Employment is terminated as a result of Company
providing written notice to Executive pursuant to Section 1 of this Agreement of
Company’s intention not to extend the term of the Agreement, Executive shall be
entitled to:


(i)           the Base Salary through the end of the term;


(ii) reimbursement for any previously unreimbursed business expenses properly
incurred and documented by Executive in accordance with Company policy prior to
the end of the term;


(iii) receive a lump sum payment within sixty (60) days following Executive’s
termination of employment equal to (1) one times Executive’s Annual Base Salary
at the rate immediately in effect before the end of the term.


8. Change in Control.


(a)           In the event of “Change in Control” of Company, as defined in the
Executive Change in Control Severance Agreement to be executed on the date
hereof (the “Change in Control Agreement”) between the Company and Executive and
attached hereto as Exhibit A and incorporated by reference as if fully set forth
herein, Executive shall be entitled solely to the benefits, if any, available to
him pursuant to the Change in Control Agreement, and the benefits otherwise
available under this Agreement shall not apply.


4

--------------------------------------------------------------------------------


 
9. Restrictive Covenants.


(a)           During Executive’s employment and for a period of one (1) year
following the termination of Executive’s employment for any reason, Executive
will not compete directly with the Company anywhere in the world by rendering
services or providing assistance for himself or on behalf of any other person or
entity, in any line of business substantially similar to, or competitive with,
the business in which the Company is engaged or has made preparations to engage,
as of the termination date of Executive’s employment with the Company.


(b)           Executive agrees that during the period stated in subsection (a)
above, he will not (i) directly solicit or encourage in any manner the
resignation of any employee of the Company or any of its subsidiaries; or
(ii) directly or indirectly solicit or divert customers, vendors, or business of
the Company or any of its subsidiaries (provided that Executive may deal with
any such customers or vendors in any manner which does not violate the
provisions of subsection (a) above); or (iii) attempt to influence, directly or
indirectly, any person or entity to cease, reduce, alter, or rearrange any
business relationship with the Company or any of its subsidiaries.


(c)           Executive acknowledges and agrees that he considers the
restrictions set forth in this Section 9 to be reasonable both individually and
in the aggregate and that the duration, geographic scope, extent and application
of these restrictions are no greater than is necessary for the protection of the
Company’s legitimate interests.  It is the desire and intent of Executive and
the Company that the provisions of this Section 9 shall be enforced to the
fullest extent possible under the laws and public policies of the State of New
Jersey.  The Company and Executive further agree that if any particular
provision or portion of this Section 9 shall be adjudicated to be invalid or
unenforceable, such adjudication shall apply only with respect to the operation
of such provision in the particular jurisdiction in which such adjudication is
made.  The Company and Executive further agree that in the event that any
restriction herein shall be found to be void or unenforceable but would be valid
or enforceable if some part or parts thereof were deleted or the period or area
of application reduced, such restriction shall apply with modification as may be
necessary to make it valid and Executive and the Company empower a court of
competent jurisdiction to modify, reduce or otherwise reform such provision(s)
in such fashion as to carry out the parties’ intent to grant the Company the
maximum allowable protection consistent with the applicable law and facts and
the express exceptions contained herein.


(d)           Without limiting the foregoing, Executive will not be deemed to be
in competition with the Company by reason of his employment by an enterprise
(“Subsequent Employer”) whose businesses include both (i) activities that
involve the Company Technology (“Covered Business”); and (ii) activities that do
not involve the Company Technology (“Excluded Business”) upon satisfaction of
the following conditions:  (A) Executive delivers to the Subsequent Employer a
copy of this Agreement or an extract thereof setting forth fully and completely
the restrictions set forth in this Section 9; (B) the Subsequent Employer
executes and delivers to the Company a written agreement in which, as a
condition to Executive’s employment, the Subsequent Employer (1) acknowledges
receipt of such restriction, (2) agrees to employ Executive only in the Excluded
Business, (3) agrees to cause the executive in charge of the Covered Business to
acknowledge such restrictions in writing and agree that Executive will not be
permitted to participate in the Covered Business, (4) agrees to establish
reasonable internal policies and procedures to prevent violation of such
restrictions or disclosure by Executive to personnel engaged in the Covered
Business, and (5) agrees that the Company shall be entitled to enforce such
agreement directly against the Subsequent Employer; and (C) Executive and the
Subsequent Employer perform their obligations pursuant to this Agreement and
such agreement.


10. Confidentiality. The Employee Proprietary Information and Inventions
Agreement dated December 6, 2006, between the Company and Executive and attached
hereto as Exhibit B and incorporated by reference as if fully set forth herein.


11. Cooperation:  Executive agrees to cooperate on a reasonable basis in the
truthful and honest prosecution and/or defense of any claim in which the
Company, its affiliates, and/or its subsidiaries may have an interest (subject
to reasonable limitations concerning time and place), which may include without
limitation making himself available on a mutually agreed, reasonable basis to
participate in any proceeding involving the Company, its affiliates, and/or its
subsidiaries, allowing himself to be interviewed by representatives of the
Company, its affiliates, and/or its subsidiaries without asserting or claiming
any privilege against the Company, its affiliates, and/or its subsidiaries,
appearing for depositions and testimony without requiring a subpoena and without
asserting or claiming any privilege against the Company, its affiliates, and/or
its subsidiaries, and producing and/or providing any documents or names of other
persons with relevant information without asserting or claiming any privilege
against the Company, its affiliates, and/or its subsidiaries; provided that, if
such services are required after the end of any period during which he is
eligible for severance benefits, if any, the Company, its affiliates, and/or its
subsidiaries shall provide Executive with reasonable compensation for the time
actually expended in such endeavors and shall pay his reasonable expenses
incurred at the prior and specific request of the Company, its affiliates,
and/or its subsidiaries.


12. Remedies.  Executive acknowledges and agrees that the Company’s remedy at
law for a breach or threatened breach of the provisions of this Agreement would
be inadequate and, in recognition of this fact, in the event of a breach or
threatened breach by Executive of any provision of this Agreement, it is agreed
that, in addition to any available remedy at law, the Company shall be entitled
to, without posting any bond, specific performance, temporary restraining order,
temporary or permanent injunction, or any other equitable relief or remedy which
may then be available; provided, however, nothing herein shall be deemed to
relieve the Company of its burden to prove grounds warranting such relief nor
preclude Executive from contesting such grounds or facts in support
thereof.  Nothing herein contained shall be construed as prohibiting the Company
from pursuing any other remedies available to it for such breach or threatened
breach hereof.


5

--------------------------------------------------------------------------------


 
13. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation, and enforceability of this Agreement shall be determined and
governed by the laws of the State of New Jersey without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction of, and agree that such litigation shall be conducted in, any state
or federal court located in the State of New Jersey.


14. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.  The Parties agree that the covenants set forth herein are
reasonable.   Without limiting the foregoing, it is the intent of the parties
that the covenants set forth herein be enforced to the maximum degree permitted
by applicable law.  As such, the parties ask that if any court of competent
jurisdiction were to consider any provision of this Agreement to be overly broad
based on the circumstances at the time enforcement is requested, that such court
“blue pencil” the provision and enforce the provision to the full extent that
such court deems it to be reasonable in scope.  


15. Indemnification.  The Indemnification Agreement dated December 6, 2006,
between the Company and Executive, is attached hereto as Exhibit C and
incorporated by reference as if fully set forth herein.


16. Miscellaneous; Waiver.  Executive further agrees that this Agreement,
together with the Exhibits incorporated by reference as if fully set forth
herein, sets forth the entire employment agreement between the Company and
Executive, supersedes any and all prior agree­ments between the Company and
Executive, and shall not be amended or added to except in writing signed by the
Company and Executive.  Executive understands that he may not assign his duties
and obligations under this Agreement to any other party and that the Company
may, at any time and without further action by or the consent of Executive,
assign this Agreement to any of its affiliated companies.


17. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same agreement.


18. Successors and Assigns.  This Agreement shall be binding on the successors
and heirs of Executive and shall inure to the benefit of the successors and
assigns of the Company.


19. Notices.  Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by registered or
certified mail, postage prepaid, with return receipt requested, addressed:  (a)
in the case of the Company, to Columbia Laboratories, Inc., 354 Eisenhower
Parkway, Livingston, New Jersey 07039, attn.: General Counsel, and (b) in the
case of Executive, to Executive's last known address as reflected in the
Company's records, or to such other address as Executive shall designate by
written notice to the Company.  Any notice given hereunder shall be deemed given
at the time of receipt thereof by the person to whom such notice is given.


20. Code Section 409A Compliance.  Executive acknowledges and agrees that he has
been advised that, before entering into this Agreement, he should consult with
his financial, legal or tax adviser to determine the risk to him of the
imposition of tax under Internal Revenue Code Section 409A.  Executive shall
have no claim against the Company with respect to Code Section 409A.  This
Agreement is intended to comply with the requirements of Code Section 409A and
the treasury regulations and other guidance issued thereunder, as in effect from
time to time.  To the extent a provision of this Agreement is contrary to or
fails to address the requirements of Code Section 409A and related treasury
regulations, this Agreement shall be construed and administered as necessary to
comply with such requirements to the extent allowed under applicable treasury
regulations.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.
 
 

EXECUTIVE    
COLUMBIA LABORATORIES, INC.
 
/s/ James Meer /s/ Stephen G. Kasnet James Meer Stephen G. Kasnet, Chairman
Date:    March 11, 2009 Date:    March 11, 2009

 

 
6

--------------------------------------------------------------------------------

 

Exhibit A


EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT


THIS EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT dated as of March 11, 2009
(as the same may be amended, restated, supplemented or otherwise modified from
time to time hereafter, this “Agreement”), is entered into between Columbia
Laboratories, Inc., a Delaware corporation having its corporate offices at 364
Eisenhower Parkway, Livingston, New Jersey (“Columbia” or the “Company”), and
James Meer (“Executive”).


WITNESSETH:


WHEREAS, the Company desires to create a greater incentive for Executive to
remain in the employ of the Company, particularly in the event of any possible
change or threatened change in control of the Company; and


NOW THEREFORE, in partial consideration of Executive’s future services to the
Company and the mutual covenants contained herein, the parties hereby agree as
follows:


1. Termination Following A Change in Control


(a)           Qualifying Termination.  Executive shall be entitled to the
compensation and benefits listed in Paragraph 1(b), in addition to compensation
and benefits to which Executive would otherwise be entitled as of the date of
termination, if Executive’s employment with the Company is terminated either (i)
by the Company for any reason other than for Cause within 90 days before a
Change in Control or within one year following the occurrence of any Change in
Control or successive Change in Control or (ii) by Executive for Good Reason
within one year following the occurrence of any Change in Control or successive
Change in Control and Executive properly executes, and does not revoke or
attempt to revoke, a valid and reasonable release of claims against the Company,
its affiliates and their employees and agents.


(b)           Compensation and Benefits.  Within ten business days after a
Change in Control event (or the last day of any period during which any release
may be revoked by Executive), the Company shall make a lump sum cash payment to
Executive, subject to any mandatory tax withholding, equal to one times
Executive’s Base Salary and Bonus for the year prior to the Change in Control
plus a lump sum payment equal to the value of the Fringe Benefits provided to
Executive for the year prior to the Change in Control.


2. Definitions.


(a)           Bonus.  “Bonus” shall mean the greater of (i) the bonus, if any,
paid to Executive in the year prior to the Qualifying Termination, (ii) the
bonus, if any, paid to Executive in the year prior to the Change in Control, or
(iii) the Executive’s target bonus at the time of the Change in Control.


(b)           Base Salary. “Base Salary” shall mean the greater of (i) the
annual rate of base salary in effect for Executive at the time of the Qualifying
Termination or (ii) the annual rate of base salary in effect for Executive at
the time of the Change in Control.


(c)           Cause.  “Cause” shall mean termination based on (i) gross
negligence, recklessness or malfeasance in the performance of Executive’s
duties; (ii) Executive committing any criminal act; (iii) Executive committing
any act of fraud or other material misconduct resulting or intending to result
directly or indirectly in gain or personal enrichment at the expense of Company;
(iv) Executive willfully engaging in any conduct relating to the business of
Company that could reasonably be expected to have a materially detrimental
effect on the business or financial condition of the Company; (v) misconduct
which materially discredits or damages Company, or violates Company’s policies
or procedures, after Company has notified Executive of the actions Company deems
to constitute non-compliance; (vi) Executive materially breaches Executive’s
obligations relating to confidential information, non-solicitation and
non-competition.


7

--------------------------------------------------------------------------------


 
(d)           Change In Control. “Change in Control” shall have occurred if
(a) there shall have consummated (i) any consolidation or merger of Company in
which Company is not the continuing or surviving entity or pursuant to which
shares of Company’s common stock would be converted to cash, securities or other
property, other than a merger of Company in which the holders of Company’s
common stock immediately prior to the merger have the same proportionate
ownership of common stock of the surviving entity immediately after the merger,
or (ii) any sale, lease, exchange or transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
company; or (b) the stockholders of the Company approve a plan or proposal for
the liquidation or dissolution of the Company; or (c) any person (as that term
is used in Sections 13(d) and 14(d)(z) of the Securities and Exchange Act, as
amended (the “Exchange Act”)) shall become a beneficial owner (within the
meaning of Rule 13d-2 under the Exchange Act) of 40% or more of Company’s
outstanding common stock; or (d) during any period of two consecutive years,
individuals who at the beginning of such period constitute the entire Board
shall cease for any reason to constitute a majority thereof unless the election,
or the nomination for election by Company’s stockholders, of each new director
was approved by a vote of at least 60% of the directors eligible to vote who
were directors at the beginning of the period.


(e)           Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean the termination by Executive of Executive’s employment with the Company and
all its affiliates and subsidiaries that are considered a single employer within
the meaning of Sections 414(b) and 414(c) of the Code which is due to (i) a
material diminution of Executive’s responsibilities, or working conditions, or
duties; (ii) a material diminution in the Executive’s base salary; (iii) a
material negative change in the terms or status of this Agreement; or (iv) a
relocation, without Executive’s consent, of the Executive’s office more than 100
miles from its location at the commencement of this Agreement; provided,
however, the Executive shall provide written notice to the Company of the
initial existence of the condition causing the change in terms or status no more
than ninety (90) days after the change in terms or status occurs and the Company
shall have thirty (30) days to resolve the issue causing the change in terms or
status.  If the Company resolves such issue, then Executive’s employment shall
not be subject to the Good Reason provisions of this Agreement as to such issue.
 
3.   Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation, and enforceability of this Agreement shall be determined and
governed by the laws of the State of New Jersey without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction of, and agree that such litigation shall be conducted in, any state
or federal court located in the State of New Jersey.


4.           Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


5.           Miscellaneous; Waiver.  Executive further agrees that this
Agreement sets forth the entire Agreement between the Company and Executive with
respect to the subject matter herein, supersedes any and all prior agree­ments
between the Company and Executive with respect to the subject matter herein, and
shall not be amended or added to except in writing signed by the Company and
Executive.  Executive understands that Executive may not assign Executive’s
duties and obligations under this Agreement to any other party and that the
Company may, at any time and without further action by or the consent of
Executive, assign this Agreement to any of its affiliated companies.


6.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same agreement.


7.           Successors and Assigns.  This Agreement shall be binding on the
successors and heirs of Executive and shall inure to the benefit of the
successors and assigns of the Company.


8.   Notices.  Any notice required or permitted hereunder shall be in writing
and shall be sufficiently given if personally delivered or if sent by registered
or certified mail, postage prepaid, with return receipt requested,
addressed:  (a) in the case of the Company, to Columbia Laboratories, Inc., 364
Eisenhower Parkway, Livingston, New Jersey, attn.: General Counsel, and (b) in
the case of Executive, to Executive's last known address as reflected in the
Company's records, or to such other address as Executive shall designate by
written notice to the Company.  Any notice given hereunder shall be deemed given
at the time of receipt thereof by the person to whom such notice is given.


9.           Code Section 409A Compliance.  Executive acknowledges and agrees
that he has been advised that, before entering into this Agreement, he should
consult with his financial, legal or tax adviser to determine the risk to him of
the imposition of tax under Internal Revenue Code Section 409A.  Executive shall
have no claim against the Company with respect to Code Section 409A.  This
Agreement is intended to comply with the requirements of Code Section 409A and
the treasury regulations and other guidance issued thereunder, as in effect from
time to time.  To the extent a provision of this Agreement is contrary to or
fails to address the requirements of Code Section 409A and related treasury
regulations, this Agreement shall be construed and administered as necessary to
comply with such requirements to the extent allowed under applicable treasury
regulations.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 
 
 
 
EXECUTIVE
    
COLUMBIA LABORATORIES, INC.
 
/s/ James Meer /s/ Robert S. Mills James Meer By:  Robert S. Mills   Its:  Chief
Executive Officer

 


 
8

--------------------------------------------------------------------------------

 

Exhibit B


EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT




This Employee Proprietary Information and Inventions Agreement (the "Agreement")
is made as of December 6, 2006, between James Meer (referred to below as “I”,
“My”, “Myself”, or “Me”) and Columbia Laboratories, Inc., having an office at
364 Eisenhower Parkway, Livingston, NJ 07039 (referred to below together with
its subsidiaries and affiliates as the "Company").


RECITALS


A.           The Company is engaged in a continuous program of research,
development, production, distribution, and marketing with respect to its present
and future business; and


B.           I understand that My employment with the Company creates a
relationship of confidence and trust between the Company and Me with respect to
any information: (a) applicable to the business of the Company, or (b)
applicable to the business of any client or customer of the Company, that may be
made known to Me by the Company, any client or customer of the Company, or
learned by Me during the period of My employment. I understand that this
information constitutes a very valuable asset of the Company.


NOW, THEREFORE, in consideration of My employment by the Company and the salary
and other employee benefits I will receive from the Company for My service,
which in all cases are subject to Section 10(a) of this Agreement, I hereby
agree as follows:


1.           Proprietary Information.  The Company possesses and will come to
possess information that has been created, discovered or developed, or has
otherwise become known to the Company (including without limitation, information
created, discovered, developed or made known by or to Me arising out of My
employment by the Company), and/or in which property rights have been assigned
or otherwise conveyed to the Company, which information has commercial value in
the business in which the Company is engaged.  All of the aforementioned
information is hereinafter called "Proprietary Information." Any information
disclosed to Me or to which I have access (whether I or others originated it)
during the time I am employed by the Company, that the Company or I reasonably
consider Proprietary Information or that the Company treats as Proprietary
Information, will be presumed to be Proprietary Information.


By way of illustration, but not limitation, Proprietary Information includes
trade secrets, processes, formulae, data and know-how, improvements, inventions,
techniques, marketing plans, strategies, forecasts, customer lists, and finance
and business systems.


 (a)           Company as Sole Owner.  I agree and acknowledge that all
Proprietary Information, and all Inventions (defined below in Section 6(a) of
this Agreement), shall be the sole property of the Company and its assigns, and
the Company and its assigns shall be the sole owner of all patents and trade
secrets and any other rights in connection therewith.


(b)           Assignment of Rights; Obligation of Confidentiality.  I hereby
assign to the Company any rights I may have or acquire in all Proprietary
Information.  At all times during My employment by the Company and at all times
after termination of such employment, I will keep in confidence and trust all
Proprietary Information and, except as I may be authorized to make disclosure in
the ordinary course of performing My duties as an employee of the Company, I
will not disclose, sell, use, lecture upon or publish any Proprietary
Information or anything relating to it without the prior written consent of the
Company.


9

--------------------------------------------------------------------------------


 
2.           No Competition.  I agree that during the period of My employment by
the Company I will not, without the Company's prior written consent, engage in
any employment or other activity for any person, company or entity engaged in
any business that is competitive with the Company's business.


3.           Other Proprietary Rights.  All documents, data, records, apparatus,
equipment, chemicals, molecules, organisms, and other physical property, whether
or not pertaining to Proprietary Information, furnished to Me by the Company or
produced by Me or others in connection with My employment shall be and remain
the sole property of the Company and shall be returned promptly to the Company
as and when requested by the Company.  Should the Company not so request, I
shall return and deliver all such property upon termination of My employment by
Me or the Company for any reason and I will not take with Me any such property
or any reproduction of such property upon such termination.


4.           No Solicitation.  I agree that for a period of one (1) year
following termination of My employment, I will not solicit or in any manner
encourage any employee of the Company to leave the Company's employ.


6.           Obligations Regarding Inventions.


(a)           I will promptly disclose to the Company, or any persons designated
by it, and will not use Myself or disclose to anyone else at any time during or
after My employment without the prior written consent of the Company, all
improvements, inventions, formulae, processes, techniques, know-how and data
(whether or not they can be patented, trademarked or copyrighted), made,
conceived, reduced to practice or learned by Me, either alone or jointly with
others, during the period of My employment, which are related to or useful in
the business of the Company, or which the Company would be interested in, or
result from tasks assigned to Me by the Company, or result from use of any
premises owned, leased or contracted for by the Company (all said improvements,
inventions, formulae, processes, techniques, know-how, and data initiated or
developed during My employment shall be collectively hereinafter called
"Inventions"); such disclosure shall continue after termination of My employment
with the Company with respect to any Invention, which in all cases are subject
to Section 6(c) of this Agreement.


(b)           Company Sole Owner of Patent Rights.  I will promptly and fully
disclose the existence and describe the nature of any such Invention to the
Company in writing and without request. I agree that all Inventions shall be the
sole property of the Company and its assigns, and the Company and its assigns
shall be the sole owner of all patents, copyrights, trade secrets, and other
intellectual property rights (collectively, "Patent Rights") in connection
therewith. I will, with respect to any such Invention, keep current, accurate
and complete records that will belong to the Company and will be kept stored on
the Company premises while I am employed by the Company and shall be turned over
to the Company immediately upon termination of My employment.


(c)           Assignment of Inventions and Patent Rights; Duty to Cooperate.  I
hereby assign to the Company any rights I may have or acquire in all
Inventions.  I further agree as to all Inventions and Proprietary Information to
assist the Company in every proper way (but at the Company's expense) to obtain
and from time to time enforce Patent Rights regarding the Inventions or
Proprietary Information in any and all countries, and to that end I will execute
all documents for use in applying for and obtaining such patents or copyrights
thereon and enforcing same, as the Company may desire, together with any
assignments thereof to the Company or entities or persons designated by it.  I
agree further that these obligations to assist the Company in obtaining and
enforcing Patent Rights in any and all countries shall continue beyond the
termination of My employment, in return for which assistance after
termination  the Company shall compensate Me at a reasonable rate for time
actually spent by Me at the Company's request on such assistance.
 

 
10

--------------------------------------------------------------------------------


 
6.           Prior Inventions List.  [Please initial one of the following two
entries.]


_____   As a matter of record, I have attached hereto a complete list of all
inventions or improvements relevant to the subject matter of My employment by
the Company which have been made or conceived or first reduced to practice by Me
alone or jointly with others prior to My employment by the Company which I
desire to remove from the operation of this Agreement; and I warrant that such
list is complete.


__JM_   No such list is attached to this Agreement, and I represent that I have
made no such inventions or improvements at the time of signing this Agreement.


7.           No Breach of Confidentiality.  I represent that My performance of
all terms of this Agreement and that My employment by the Company does not and
will not breach any obligation of confidentiality that I have to others, which
existed prior to My employment by the Company.  I have not brought or used, and
will not bring with Me to the Company or use any equipment, supplies, facility
or trade secret information of any former employer or any other person, which
information is not generally available to the public, unless I have obtained
written authorization for their possession and use, and promptly provided such
written authorization to the Company.  I have not entered into, and I agree I
will not enter into, any agreement either written or oral in conflict with this
Agreement.


8.           Injunctive Relief.  I acknowledge and agree that the Company’s
remedy at law for a breach or threatened breach of any of the provisions of this
Agreement would be inadequate and, in recognition of that fact, in the event of
any such breach or threatened breach, I agree that, in addition to its remedy at
law, the Company shall be entitled to equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy that may then be available.  Nothing herein contained
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach.


9.           Not Debarred. I warrant and represent that I have never been, and
am not currently an individual who has been, debarred by the United States Food
and Drug Administration (“FDA”) pursuant to 21 U.S.C. §336a (a) or (b)
(“Debarred Individual”) from providing services in any capacity to a person that
has an approved or pending drug product application.  I further warrant and
represent that I have no knowledge of any FDA investigations of, or debarment
proceedings against, Me or any person or entity with which I am, or have been,
associated, and I will immediately notify the Company if I become aware of any
such investigations or proceedings during the term of My employment with the
Company.
 
10.           Miscellaneous Provisions.


(a)           Employment.  Nothing in this Agreement shall alter My at will
employee status or be construed to create a specific term of employment or a
promise of continued employment. Either I or the Company may terminate the
employment relationship for any reason at any time, with or without notice.


(b)           Enforceability.  If one or more of the provisions contained in
this Agreement shall, for any reason, be held to be excessively broad as to
scope, activity, subject or otherwise, so as to be unenforceable at law, such
provision or provisions shall be construed by the appropriate judicial body by
limiting or reducing it or them, so as to be enforceable to the maximum extent
compatible with then applicable law. If any provision of this Agreement shall be
declared invalid, illegal or unenforceable, such provision shall be severed and
all remaining provisions shall continue in full force and effect.


(c)           Assignment.  This Agreement is not assignable by Me without the
written consent of the Company, which consent may be withheld for any reason or
no reason.  In light of the very personal and critical nature of this Agreement,
I recognize that it is unlikely such consent would ever be granted.


(d)           Entire Agreement.  This Agreement contains the entire agreement
between Me and the Company with respect to the subject matter of this Agreement
and supersedes all prior or contemporaneous oral or written agreements,
statements, representations, or understandings between Me and the Company, or
any employee of the Company. This Agreement may be amended only by a written
instrument signed by Me and the Company.
 
(e)           Effective Date.  This Agreement shall be effective as of the first
day of My employment by the Company, as affirmed or reaffirmed by my signature
below.


(f)           Binding Effect.  This Agreement shall be binding upon Me, My
heirs, executors, assigns and administrators and shall inure to the benefit of
the Company, its successors and assigns.


(g)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey without regard to its
rules on conflicts of law.
 
COLUMBIA LABORATORIES, INC.
   
EMPLOYEE
 
By:       /s/ Robert S. Mills /s/ James Meer Name:  Robert S. Mills Signature
Title:    President & Chief Executive Officer James Meer

 
 
11

--------------------------------------------------------------------------------

 

Exhibit C


INDEMNIFICATION AGREEMENT


This Agreement is made and entered into this 6th day of December, 2006
(“Agreement”) by and between Columbia Laboratories, Inc., a Delaware corporation
(“Corporation”) and James Meer (“Indemnitee”).


WHEREAS the Board of Directors (the “Board”) has determined that the best
interests of the Corporation require that persons serving as directors of, and
in other capacities for, the Corporation receive better protection from the risk
of claims and actions against them arising out of their service to and
activities on behalf of such corporations; and


WHEREAS, this Agreement is a supplement to and in furtherance of Article VI of
the amended and restated by-laws of the Corporation, any rights granted by the
Certification of Incorporation of the Corporation and any resolutions adopted
pursuant thereto and shall not be deemed to be a substitute therefore nor to
diminish or abrogate any rights of the Indemnitee thereunder; and


WHEREAS, Indemnitee is willing to serve, continue to serve and take on
additional service for or on behalf of the Corporation on the condition that
Indemnitee be indemnified according to the terms of this Agreement;


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:


Section 1.  Definitions.


For purposes of this Agreement:


(a)           “Change in Control” shall be deemed to have occurred if (a) there
shall have consummated (i) any consolidation or merger of Company in which
Company is not the continuing or surviving entity or pursuant to which shares of
Company’s common stock would be converted to cash, securities or other property,
other than a merger of Company in which the holders of Company’s common stock
immediately prior to the merger have the same proportionate ownership of common
stock of the surviving entity immediately after the merger, or (ii) any sale,
lease, exchange or transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the company; or
(b) the stockholders of the Company approve a plan or proposal for the
liquidation or dissolution of the Company; or (c) any person (as that term is
used in Sections 13(d) and 14(d)(z) of the Securities and Exchange Act, as
amended (the “Exchange Act”)) shall become a beneficial owner (within the
meaning of Rule 13d-2 under the Exchange Act) of 40% or more of Company’s
outstanding common stock; or (d) during any period of two consecutive years,
individuals who at the beginning of such period constitute the entire Board
shall cease for any reason to constitute a majority thereof unless the election,
or the nomination for election by Company’s stockholders, of each new director
was approved by a vote of at least 50% of the directors eligible to vote who
were directors at the beginning of the period.


12

--------------------------------------------------------------------------------


 
(b)           “Disinterested Director” means a director of the Corporation who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.


(c)           “Effective Date” means the date first written above.


(d)           “Expenses” mean all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements and expenses of the type
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.


(e)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent:  (i) the Corporation or
Indemnitee in any other matter material to either such party, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Corporation or Indemnitee in an action to determine Indemnitee’s
rights under this Agreement.


(f)           “Proceeding” means an action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding, whether civil, criminal, administrative or investigative, except one
initiated by an Indemnitee pursuant to Section 11 of this Agreement to enforce
Indemnitee’s rights under this Agreement.


Section 2.  Services by Indemnitee.


Indemnitee agrees to serve as an officer or director of the corporation, and, at
its request, as a director, officer, employee, agent or fiduciary of certain
other corporations and entities.  Indemnitee may at any time and for any reason
resign from any such position (subject to any other contractual obligation or
any obligation imposed by operation of law).


Section 3.  Indemnification - General.


The Corporation shall indemnify, and advance Expenses to, Indemnitee as provided
in this Agreement to the fullest extent permitted by applicable law in effect on
the date hereof and to such greater extent as applicable law may thereafter from
time to time permit.  The rights of Indemnitee provided under the preceding
sentence shall include, but shall not be limited to, the rights set forth in the
other Sections of this Agreement.


Section 4.  Proceeding Other Than Proceedings by or in the Right of the
Corporation.


Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of Indemnitee’s employment or service as an officer or
director, Indemnitee is, or is threatened to be made, a party to any threatened,
pending or completed Proceeding, other than a Proceeding brought by or in the
right of the Corporation to procure a judgment in its favor.  Pursuant to this
Section, Indemnitee shall be indemnified against Expenses, judgments, penalties,
fines and amounts paid in settlement, actually and reasonable incurred by
Indemnitee or on Indemnitee’s behalf in connection with any such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Corporation, and, with respect
to any criminal Proceeding, had no reasonable cause to believe Indemnitee’s
conduct was unlawful.


13

--------------------------------------------------------------------------------


 
Section 5.  Proceedings by or in the Right of the Corporation.


Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of his Corporate Status, Indemnitee is, or is threatened
to be made, a party to any threatened, pending or completed Proceeding brought
by or in the right of the Corporation to procure a judgment in its
favor.  Pursuant to this Section, Indemnitee shall be indemnified against
Expenses, judgments, penalties, fines and amounts paid in settlement, actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
with any such Proceeding if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation.  Notwithstanding the foregoing, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in any such
Proceeding as to which Indemnitee shall have been adjudged to be liable to the
Corporation if applicable law prohibits such indemnification unless the Court of
Chancery of the State of Delaware, or the court in which such Proceeding shall
have been brought or is pending, shall determine that indemnification against
Expenses may nevertheless be made by the Corporation.


Section 6.  Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.


Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s employment or service as an officer or
director, a party to and is successful, on the merits or otherwise, in any
Proceeding, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.  If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Corporation shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with each successfully resolved claim,
issue or matter.  For the purposes of this Section and without limiting the
foregoing, the termination of any claim, issue or matter in any such Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.


Section 7.  Indemnification for Expenses of a Witness.


Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s employment or service as an officer or
director, a witness in any Proceeding, Indemnitee shall be indemnified against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith.


Section 8.  Advancement of Expenses.


The Corporation shall advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding within thirty  (30) days after the
receipt by the Corporation of a statement or statement from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding.  Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and shall include or be
preceded or accompanied by an undertaking by or on behalf of Indemnitee to repay
any Expenses advanced if it shall ultimately be determined that Indemnitee is
not entitled to be indemnified against such Expenses.


14

--------------------------------------------------------------------------------


 
Section 9.  Procedure for Determination of Entitlement to Indemnification.


(a)           To obtain indemnification under this Agreement in connection with
any Proceeding, and for the duration thereof, Indemnitee shall submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification.  The Secretary of the Corporation shall, promptly upon receipt
of any such request for indemnification, advise the board in writing that
Indemnitee has requested indemnification.


(b)           Upon written request by Indemnitee for indemnification pursuant to
Section 9(a) hereof, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in such case:  (i) if
a Change in Control shall have occurred, by Independent Counsel (unless
Indemnitee shall request that such determination be made by the Board or the
stockholders in the manner provided for in clauses (ii) or (iii) or this Section
9(b)) in written opinion to the Board, a copy of which shall be delivered to
Indemnitee; (ii) if a Change of Control shall not have occurred, (A) by the
Board by a majority vote of a quorum consisting of Disinterested Directors, or
(B) if a quorum of the Board consisting of Disinterested Directors is not
obtainable, or even if such quorum is obtainable, if such quorum of
Disinterested Directors so directs, either (x) by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee,
or (y) by the stockholders of the Corporation, as determined by such quorum of
Disinterested Directors, or a quorum of the Board, as the case may be; or
(iii) as provided in Section 10(b) of this Agreement.  If it is so determined
that Indemnitee is entitled to indemnification, payment to Indemnitee shall be
made within thirty (30) days after such determination.  Indemnitee shall
cooperate with the persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such persons
or entity upon request any documentation or information which is not privileged
or otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination.  Any costs or
expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the persons or entity making such determination shall be
borne by the Corporation (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Corporation hereby indemnifies and
agrees to hold Indemnitee harmless therefrom.


(c)           If required, Independent Counsel shall be selected as
follows:  (i) if a Change of Control shall not have occurred, Independent
Counsel shall be selected by the Board by a majority vote of a quorum consisting
of Disinterested Directors and the Corporation shall give written notice to
Indemnitee advising Indemnitee of the identity of Independent Counsel so
selected; or (ii) if a Change of Control shall have occurred, Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board, in which event (i) shall apply), and
Indemnitee shall give written notice to the Corporation advising it of the
identity of Independent Counsel so selected.  In either event, Indemnitee or the
Corporation, as the case may be, may, within seven (7) days after such written
notice of selection shall have been given, deliver to the Corporation or to
Indemnitee, as the case may be, a written objection to such selection.  Such
objection may be asserted only on the ground that Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 1 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  If such written objection is
made, Independent Counsel so selected may not serve as Independent Counsel
unless and until a court has determined that such objection is without
merit.  If, within twenty (20) days after submission by Indemnitee of a written
request for indemnification pursuant to Section 9(a) hereof, no Independent
Counsel shall have been selected and not objected to, either the Corporation or
Indemnitee may petition the Court of Chancery of the State of Delaware, or any
court in the State of New Jersey in which such petition would be cognizable, for
resolution of any objection which shall have been made by the Corporation or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by such court or by such
other person as such court shall designate, and the person with respect to whom
an objection is so resolved or the person so appointed shall act as Independent
Counsel under Section 9(b) hereof.  The Corporation shall pay any and all
reasonable fees and expenses incurred by such Independent Counsel in connection
with its actions pursuant to this Agreement, and the Corporation shall pay all
reasonable fees and expenses incident to the procedures of this Section 9(c)
regardless of the manner in which such Independent Counsel was selected or
appointed.  Upon the due commencement date of any judicial proceeding pursuant
to Section 11(a)(iii) of this Agreement, Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).
 

 
15

--------------------------------------------------------------------------------


 
Section 10.  Presumptions and Effects of Certain Proceedings.


(a)           If a Change in Control shall have occurred, in making a
determination with respect to entitlement to indemnification hereunder, the
person or persons or entity making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 9(a) of this
Agreement, and the Corporation shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.


(b)           The person or entity empowered or selected under Section 8 of this
Agreement shall make the determination of whether Indemnitee is entitled to
indemnification as soon as practicable after receipt by the Corporation of the
request therefore.


(c)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.


Section 11.  Remedies of Indemnitee.


(a)           In the event that (i) a determination is made pursuant to Section
9 or 10 of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advance­ment of Expenses is not timely made pursuant
to Section 8 of this Agreement, (iii) the determination of entitlement to
indemnification is made by Independent Counsel pursuant to Section 9 of this
Agreement and such determination shall not have been made and delivered in a
written opinion within ninety (90) days after receipt by the Corporation of the
request for indemnification, (iv)  or (iv) payment of indemnification is not
made within thirty (30) days after such determination has been made that
Indemnitee is entitled to indemnification or such determination is deemed to
have been made pursuant to Sections 9 or 10 of this Agreement, Indemnitee shall
be entitled to an adjudication in an appropriate court of the State of Delaware
or the State of New Jersey , of Indemnitee’s entitlement to such indemnification
or advancement of Expenses.  Indemnitee shall commence such proceeding seeking
an adjudication or an award within one hundred eighty (180) days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 11(a).


(b)           In the event that a determination shall have been made pursuant to
Section 9 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding commenced pursuant to this Section shall be conducted in
all respects as a de novo trial and Indemnitee shall not be prejudiced by any
reason of that adverse determination.  If a Change of Control shall have
occurred, in any judicial proceeding commenced pursuant to this Section the
Corporation shall have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.


(c)           If a determination shall have been made or deemed to have been
made pursuant to Section 9 or 10 of this Agreement that Indemnitee is entitled
to indemnification, the Corporation shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section, absent (i) a
misstatement by Indemnitee or Indemnitee’s representative of a material fact, or
an omission of any material fact necessary to make Indemnitee’s or Indemnitee’s
representative’s statement not materially misleading, in connection with the
request for indemnification, or (ii) prohibition of such indemnification under
applicable law.


(d)           The Corporation shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Corporation is bound by all the provisions
of this Agreement.


(e)           In the event that Indemnitee, pursuant to this Section, seeks a
judicial adjudication of Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, Indemnitee shall be entitled to recover from the
Corporation and shall be indemnified by the Corporation against, any and all
expenses (of the kinds described in the definition of Expenses) actually and
reasonably incurred by Indemnitee in such judicial adjudication, but only if
Indemnitee prevails therein.  If it shall be determined that Indemnitee is
entitled to receive part but not all of the indemnification or advancement of
expenses sought, the expenses incurred by Indemnitee in connection with such
judicial adjudication shall be appropriately prorated.


16

--------------------------------------------------------------------------------


 
Section 12.  Non-Exclusivity; Survival of Rights; Insurance Subrogation.


(a)           The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the certificate of incorporation or by-laws of the Corporation, any
agreement, a vote of stockholders or resolution of directors or otherwise.  No
amendment, alteration or repeal of this Agreement or any provision hereof shall
be effective as to any Indemnitee with respect to any action taken or omitted by
such Indemnitee in Indemnitee’s employment or service as an officer or director
prior to such amendment, alteration or repeal.


(b)           To the extent that the corporation maintains an insurance policy
or policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the corporation or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person serves at the request of the Corporation, Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any such director, officer,
employee, agent or fiduciary under such policy or policies.


(c)           In the event of any payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Corporation to bring suit to enforce such rights.


(d)           The Corporation shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder if and to the extent
that Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.


Section 13.  Duration of Agreement.


This Agreement shall continue until and terminate upon the later of:  (a) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director, officer, employee, agent or fiduciary of the Corporation or of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise which Indemnitee served at the request of the Corporation;
(b) the final termination of all pending Proceedings in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 11
of this Agreement.  This Agreement shall be binding upon the Corporation and its
successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs.


17

--------------------------------------------------------------------------------


 
Section 14.  Severability.


If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever:  (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal unenforceable) shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.


Section 15.  Exception to Right of Indemnification or Advancement of Expenses.


Except as provided in Section 11(e), Indemnitee shall not be entitled to
indemnification or advancement of Expenses under this Agreement with respect to
any Proceeding, or any claim therein, brought or made by Indemnitee against the
Corporation.  For the purposes of this Section 15, a Proceeding in the right of
the Corporation shall not be deemed to constitute a Proceeding brought or made
by the Corporation.


Section 16.  Identical Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.  Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.


Section 17.  Headings.


The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.


Section 18.  Modification and Waiver.


No supplement, modification or amendment to this Agreement shall be binding
unless executed in writing by both of the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.



 
18

--------------------------------------------------------------------------------

 

Section 19.  Notice by Indemnitee.


Indemnitee agrees promptly to notify the Corporation in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder.


 
 
 
    
COLUMBIA LABORATORIES, INC.
 
/s/ James Meer By:       /s/ Robert S. Mills James Meer, Indemnitee Name: 
Robert S. Mills   Title:    President, and Chief Executive Officer

 

I, Michael McGrane, Secretary, certify that the Board of Directors has
authorized the Corporation to enter into this Agreement by a resolution adopted
at a meeting on November 30, 2006.


 
 
    
 
 
  /s/ Michael McGrane   Michael McGrane   Secretary

 


 



 
19

--------------------------------------------------------------------------------

 
